                 Case 1:19-cv-02689-LLS Document 108 Filed 01/28/21 Page 1 of 2



                                                                                                                Reed Smith LLP
                                                                                                         599 Lexington Avenue
                                                                                                      New York, NY 10022-7650
Jordan W. Siev                                                                                                +1 212 521 5400
Direct Phone: +1 212 205 6085                                                                             Fax +1 212 521 5450
Email: jsiev@reedsmith.com                                                                                       reedsmith.com



January 28, 2021

Via ECF

Honorable Louis L. Stanton
United States District Court for the Southern District of New York
500 Pearl Street
New York, NY 10007

Re:       Dresser-Rand Co. v. Petróleos de Venezuela, S.A., et al, No. 19-cv-02689-LLS

Dear Judge Stanton:

        We represent plaintiff Dresser-Rand Company (“D-R”) in the above-referenced action. We write
in response to non-party Red Tree Investments, LLC’s (“Red Tree”) letter dated January 25, 2021 (ECF
No. 104), in which Red Tree requests a pre-motion conference to address Red Tree’s application to
intervene in the instant action for the sole purpose of modifying the Stipulated Confidentiality And
Protective Order (“Protective Order”) so-ordered by the Court on September 25, 2019 (ECF No. 41). Red
Tree seeks to modify the Protective Order to allow Red Tree access to discovery that defendants Petróleos
de Venezuela and PDVSA Petróleo S.A. (together, “Defendants”) obtained from non-party Deutsche Bank
Trust Co. Americas (“Deutsche Bank”) in this action.

        As we understand the application, Red Tree would like access to the Deutsche Bank discovery for
purposes of using it in two separate actions pending before Judge Nathan styled Red Tree Investments,
LLC v. Petróleos de Venezuela, S.A., et al., 19-cv-2519 & 2523 (the “Red Tree Actions”). As a threshold
matter, D-R is not a party to or otherwise involved in the Red Tree Actions, and thus will not take a
position as to the propriety of Red Tree’s application given Defendants’ pending discovery motions
pursuant to Federal Rule of Civil Procedure 56(d) in those actions.

        To the extent Red Tree’s application is deemed permissible by the Court, and subject to the consent
of Defendants and Deutsche Bank, D-R does not object to Red Tree’s requested modification of the
Protective Order to allow Red Tree to access the policies and procedures produced by Deutsche Bank in
this action. D-R, however, will not consent to Red Tree’s access to confidential transaction documents
involving D-R, as there appears to be no legitimate basis for Red Tree to have access to such documents.

       Finally, D-R reserves the right to object to any motion brought by Red Tree on both procedural
and substantive grounds, if and when a motion is filed as, among other things, D-R does not believe a
motion to intervene is necessary or proper under these circumstances. D-R also reserves its rights under
the Protective Order. We thank the Court for its time and attention to this matter.




         ABU DHABI ♦ ATHENS ♦ AUSTIN ♦ BEIJING ♦ BRUSSELS ♦ CENTURY CITY ♦ CHICAGO ♦ DALLAS ♦ DUBAI ♦ FRANKFURT ♦ HONG KONG
      HOUSTON ♦ KAZAKHSTAN ♦ LONDON ♦ LOS ANGELES ♦ MIAMI ♦ MUNICH ♦ NEW YORK ♦ PARIS ♦ PHILADELPHIA ♦ PITTSBURGH ♦ PRINCETON
             RICHMOND ♦ SAN FRANCISCO ♦ SHANGHAI ♦ SILICON VALLEY ♦ SINGAPORE ♦ TYSONS ♦ WASHINGTON, D.C. ♦ WILMINGTON
              Case 1:19-cv-02689-LLS Document 108 Filed 01/28/21 Page 2 of 2



January 28, 2021
Page 2


Respectfully submitted,


/s/ Jordan W. Siev

Jordan W. Siev

JWS:sa

cc:      All Counsel of Record (via ECF)
         Allan Taffet, Esq. (via email)
